DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2015/0377658 to Landis (hereinafter Landis) in view of U.S. Publ. No. 2012/0157018 to Robinson et al. (hereinafter Robinson).
Regarding claim 1, Landis discloses a gas sensor module (40 and 62) comprising: a body (62) having a latching feature (latch) configured to couple the body (62) to a housing device (see FIG. 2 and paragraphs [0017] and [0029], it is noted that some of the reference numbers are different with 40 corresponding to 122 and 62 corresponding to 124.  Additionally, the housing device is in an intended use recitation and is not positively required.  Since the body is capable of being coupled to some housing device, Landis reads on this limitation.  See MPEP 2114); a gas sensor (40) mounted within the body (62) (mounted within in FIG. 3) configured to provide an electrical indication related to a gas (see FIG. 2 and paragraphs [0003] and [0017]); a protrusion (two-piece rhombus shape which reference line associated with (62) is touching in FIG. 2) extending radially from an outside diameter of the body (62) (see FIG. 2); a pin (44) configured to establish an electrical connection between a header of the housing device and the gas sensor (40) (see FIGS. 1 and 2 and paragraphs [0018]-[0019], again the housing device is not positively required.  Since the pin (44) is capable of performing the above task with some housing device, Landis reads on this recitation); wherein the body (62) is configured to be tool-lessly inserted into the housing device (it is possible to insert the body tool-lessly into some housing device, and therefore Landis reads on this recitation.  See MPEP 2114.  Specifically, the housing device is not 
Landis may not explicitly disclose that the module has a pin guide, as opposed to the pin.  However, Robinson discloses that the module (including 120) has a pin guide (154), as opposed to the pin (116) (see FIG. 2 and paragraph [0023]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have switched the pin and pin guide of Landis to the configuration shown in Robinson because such a modification would be a simple substitution of one know element for another to obtain the predictable results that a good electrical connection is established.
Regarding claim 3, Robinson discloses that the protrusion (two-piece rhombus shape which reference line associated with (62) is touching in FIG. 2) is configured to align with a corresponding alignment portion of the housing device (see FIG. 2.  As noted earlier, the housing device is not a positively required element.  Since a housing device which has an alignment portion could be used, Landis reads on this limitation.  See MPEP 2114.  For example, the alignment portion could be extra clipping tabs that surround the body (62) to engage the protrusions on the body (62)).
Regarding claim 5, Landis discloses that the protrusion (two-piece rhombus shape which reference line associated with (62) is touching in FIG. 2) is further .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publ. No. 2015/0377658 to Landis (hereinafter Landis) in view of U.S. Publ. No. 2012/0157018 to Robinson et al. (hereinafter Robinson), as applied to claims 1, 3, and 5, and further in view of U.S. Publ. No. 2010/0170794 to Gibson et al. (hereinafter Gibson).
Regarding claim 7, Landis in view of Robinson may not explicitly disclose that the gas sensor module further comprises a sealing mechanism disposed about the body and configured to create a seal between the gas sensor module and the housing device.  However, Gibson disclose that the gas sensor module (12) further comprises a sealing mechanism (88) disposed about (being defined as near; close to. https://www.dictionary.com/browse/about) the body (30) configured to create a seal between the gas sensor module (12) and the housing device (14) (see FIG. 1 and paragraph [0042]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the sealing mechanism of Gibson into the device of Landis in view of Robinson in order to make the device weather-proof (see Gibson, paragraph [0042]).

Claims 1, 3, 5, 8, 9, 11, 12, 14, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over JP Patent No. H11-339149 to Toyoda (hereinafter Toyoda) in view of U.S. Publ. No. 2004/0134901 to Jeong (hereinafter Jeong) and U.S. Publ. No. 2012/0157018 to Robinson et al. (hereinafter Robinson).
Regarding claim 1, Toyoda discloses a gas sensor module (100) comprising: a body (outer shell body of 100) (see FIG. 1 and paragraph [0044]); a gas sensor (101) mounted within the body (outer shell body of 100) configured to provide an electrical indication related to a gas (see FIGS. 1 and 2 and paragraph [0034]); a protrusion (301) extending radially from an outside diameter of the body (outer shell body of 100) (see FIG. 1 and paragraph [0039]); a pin (401) configured to establish an electrical connection between a header (portion of 200 which receives the pin (401))  of the housing device (200) and the gas sensor (101) (see FIG. 1 and paragraph [0043]); wherein the body (outer shell body of 100) is configured to be tool-lessly inserted into the housing device (200) (see FIG. 1, this is an intended use recitation.  Since the gas sensor module (100) is capable of being inserted into the housing device (200) without using tools, Toyoda reads on this recitation.  See MPEP 2114).
Toyoda also discloses that mechanically locking the gas sensor module (100) to the housing device (200) (see paragraph [0044]).  Toyoda may not explicitly disclose that the body has a latching feature configured to couple the body to a housing device.  However, Jeong discloses that the body (including 60) has a latching feature (63) configured to couple the body (including 60) to a housing device (30) (see FIGS. 2 and 4 and paragraph [0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated 
Toyoda in view of Jeong may not explicitly disclose that the module has a pin guide, as opposed to the pin.  However, Robinson discloses that the module (including 120) has a pin guide (154), as opposed to the pin (116) (see FIG. 2 and paragraph [0023]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have switched the pin and pin guide of Toyoda in view of Jeong to the configuration shown in Robinson because such a modification would be a simple substitution of one know element for another to obtain the predictable results that a good electrical connection is established.
Regarding claim 3, Toyoda discloses that the protrusion (301) is configured to align with a corresponding alignment portion (302) of the housing device (200) (see FIG. 1 and paragraph [0039].
Regarding claim 5, Toyoda discloses that the protrusion (301) is further configured to be received by the corresponding alignment portion (302) of the housing device (200) (see FIG. 1).
Regarding claim 8, Toyoda discloses a gas sensor system comprising: a housing device (200) comprising (see FIG. 1 and paragraph [0034]): a housing alignment portion (302) (see FIG. 1 and paragraph [0039]); a header (see FIG. 1 and paragraph [0043], portion of 200 which receives pins 401); and a gas sensor module (100) (see FIG. 1 and paragraph [0034]) comprising: a body (outer shell body of 100) (see FIG. 1 and paragraph [0044]); a gas sensor (101) mounted within the body (outer shell body of 
Toyoda also discloses that mechanically locking the gas sensor module (100) to the housing device (200) (see paragraph [0044]).  Toyoda may not explicitly disclose that the housing device has a latching point and that the body has a latching feature configured to couple the body to the latching point of the housing device.  However, Jeong discloses that the housing device (30) has a latching point (33a) and that the body (including 60) has a latching feature (63) configured to couple the body (including 60) the latching point (33a) of the housing device (30) (see FIGS. 2 and 4 and paragraph [0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the latching feature of Jeong in to the device of Toyoda in order to securely couple the gas sensor module to the housing device in such a way that can be easily removed without a tool (see Jeong, paragraph [0011]).
Toyoda in view of Jeong may not explicitly disclose that the module has a pin guide, as opposed to the pin.  However, Robinson discloses that the module (including 
Regarding claim 9, Jeong discloses that the latching feature (63) is configured to disconnect from the latching point (33a), upon application of a compression force (see FIG. 4 and paragraph [0052]).
Regarding claim 11, Toyoda discloses an indicator of a type of the gas sensor module (this is an intended use recitation.  Since (301) is capable of indicating the type of the gas sensor module, Toyoda reads on this recitation.  For example, the exact shape or size of the alignment mechanism is capable of indicating the type of the gas sensor module.  See MPEP 2114).
Regarding claim 12, Toyoda discloses that the latching point (33a) further comprises an extended section (notch) configured to interact with the latching feature (63) (see FIGS. 2 and 4).
Regarding claim 14, Robertson discloses that the header (including portion to which 116 is attached to) further comprises connecting pins (116) configured to be received in the pin guide (154) of the gas sensor module (see FIG. 2).
Regarding claim 24, Jeong discloses that the latching feature (63) includes an inclined latch portion (portion that reference number 63 is pointing to on FIG. 4) with a 
Regarding claim 25, Jeong discloses that the latching feature (63) includes a pair of diametrically opposed latches (one latch (63) on each side), each latch (63) being configured to couple the sensor module (40) to a respective latching point (33a) on the housing device (30) (see FIGS. 2 and 4 and paragraph [0045]).
Regarding claim 26, Jeong discloses that each latch (63) includes an inclined latch portion (portion that reference number 63 is pointing to on FIG. 4) configured to engage the respective corresponding latch point (33a), each latch (63) further including a tab (63b) extending away from the inclined latch portion (portion that reference number 63 is pointing to on FIG. 4) (see FIG. 4).

Response to Arguments
Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1 over Landis in view of Robinson, Applicant argues that “Robinson does not teach or suggest a pin guide” because “[c]ontacts 154 of Robinson are simply the mating contacts of pins 116” while a pin guide “guides a pin to its respective mating contact”.  However, the claims never recite that a pin guide “guides a pin to its respective mating contact”.  Instead, elements 154 of Robinson are considered pin guides under the broadest reasonable interpretation because they guide pins (116) up into the rest of the sensor.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, to the extent that Applicant may be arguing that a person of ordinary skill in the art may understand that a pin guide “guides a pin to its respective mating contact”, it is noted that attorney arguments cannot take the place of evidence.  MPEP 716.01(c)(II).
Regarding the rejection of claim 1 over Toyoda in view of Jeong and Robinson, Applicant argues that “Toyoda does not teach or suggest any deficiencies relative to its physical coupling,” and therefore a person having ordinary skill would not modify Toyoda based on the teachings of Jeong.  However, “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at1396.  In this case, both Toyoda and Jeong have pins (401 of Toyoda and 43 of Jeong) which are fitted into some sort of contact (inside 200 of Toyoda and inside 51 of Jeong).  While this connection is not disclosed well in Toyoda (only states that “the contact is also used as a locking member that mechanically or by frictional force locks the gas sensor unit to the fire detection unit” without giving any specifics), Jeong recognizes that this connection may not be secure enough and additionally provides the latching feature 
Applicant also argues that “even if one skilled in the art would perceive any deficiencies in the mechanical coupling of the Toyoda reference, the skilled artisan would still not consult the art of in-wall microwave ovens.”  It appears that Applicant is arguing that Jeong is non-analogous art.  In response to applicant's argument, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Jeong is in the field of applicant’s endeavor of easily attaching and detaching a gas sensor to a housing (see Jeong, FIG. 2 and paragraphs [0003] and [0019]), and therefore Jeong is analogous art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAKE A TANKERSLEY/Primary Examiner, Art Unit 3649